Citation Nr: 0028934	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-16 786 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right orchiectomy as a residual of right inguinal 
herniorrhaphy.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1976.

This case comes before the Board on appeal from separate 
rating decisions issued by the North Little Rock, Arkansas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in an October 1994 rating decision, denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran, his spouse and his attorney 
appeared at a hearing before a hearing officer at the RO in 
May 1995.  The RO, in a December 1998 rating decision, 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for right orchiectomy as a residual of right inguinal 
herniorrhaphy.  

In April 2000, the veteran requested a hearing before a Board 
member at the RO.  In May 2000, the Board REMANDED the case 
to the RO to schedule a Travel Board hearing at the RO.  In 
June 2000, the veteran withdrew his request for a hearing.   


REMAND

Upon review, the Board observes that the veteran's attorney, 
in a May 1999 statement, contended that a timely substantive 
appeal pertaining to the veteran's claim under the provisions 
of 38 U.S.C.A. § 1151 that was previously adjudicated in 
August 1995 was filed in November 1995 and thus, the claim 
was never closed.  A copy of a letter dated in November 1995 
was submitted.  The Board observes that the question of the 
timeliness of a substantive appeal is, in itself, an 
appealable issue.  See Marsh v. West, 11 Vet App. 468, 470 
(1998).  As the determination of whether the veteran's 
substantive appeal was timely directly relates to the issues 
currently before the Board, this issue is inextricably 
intertwined.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Obviously, whether the August 1995 rating 
decision was final will affect whether or not the claim is 
decided under the amendments to 38 U.S.C.A. § 1151 that were 
made by section 422(a) of Pub L. No. 104-204.   
Accordingly, the case is REMANDED for the following:
 
The RO should address the issue of 
whether the substantive appeal, dated in 
November 1995 and submitted in May 1999, 
was timely.  If the RO determines that 
the veteran's substantive appeal on the 
§ 1151 issue was not timely filed, the 
RO should so inform the veteran and his 
attorney of the determination and of his 
appellate rights.  The case should be 
returned to the Board, if in order, 
after completion of the usual 
adjudication procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



